                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA


MARQUISE LELAND WHITE,               )
                                     )
               Plaintiff,            )
                                     )
v.                                   )                    Case No. 19-CV-0479-TCK-FHM
                                     )
DON NEWBERRY, Court Clerk of Tulsa )
County;                              )
ALLISON HIGGINS, Deputy Court        )
Clerk in Tulsa County;               )
ALISA SCRAPER, Deputy Court Clerk )
in Tulsa County;                     )
JASON ADAMS, supervisor of the Tulsa )
County Court Clerk’s Criminal and    )
Traffic Division,                    )
                                     )
               Defendants.           )

                                     OPINION AND ORDER

        This is a civil action. Plaintiff Marquise Leland White, a state inmate, appears pro se and

in forma pauperis. This matter is before the Court on Plaintiff’s amended complaint (Dkt. 9), filed

November 4, 2019. For the reasons that follow, the Court finds that the amended complaint is

subject to being dismissed for failure to state a claim upon which relief may be granted. Plaintiff

may file a second amended complaint, within 30 days from the entry of this order, should he be

able to cure the deficiencies identified in this order.

I.      Screening/dismissal standards

        Under the Prison Litigation Reform Act (PLRA), federal courts must engage in a

preliminary screening of cases in which prisoners seek redress from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The PLRA’s screening

provision requires the court to identify any cognizable claim and dismiss any claim which is
frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). Similarly, when

a court permits a litigant to proceed with a civil action in forma pauperis, “the court shall dismiss

the case at any time” for these same reasons. Id. § 1915(e)(2)(B).

        In determining whether dismissal is appropriate, the court must accept as true all the well-

pleaded factual allegations in the complaint and construe the complaint in plaintiff’s favor. United

States v. Supreme Court of N.M., 839 F.3d 888, 899 (10th Cir. 2016); Kay v. Bemis, 500 F.3d 1214,

1217 (10th Cir. 2007). In addition, the court must liberally construe a complaint filed by a pro se

plaintiff. Kay, 500 F.3d at 1218. This simply means the court should overlook basic drafting

errors and, “if [the] court can reasonably read the pleadings to state a valid claim on which the

plaintiff could prevail, it should do so.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

But the rule of liberal construction “does not relieve the plaintiff of the burden of alleging sufficient

facts on which a recognized legal claim could be based.” Id.

        Applying these standards, the court ultimately must decide whether the complaint contains

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). But “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to relief,” the complaint should be

dismissed. Bell Atl. Corp., 550 U.S. at 558.




                                                   2
II.    Plaintiff’s allegations and claims in the amended complaint1

       Plaintiff brings this action against four defendants, all of whom are associated with the

District Court of Tulsa County: (1) Don Newberry, the Court Clerk, (2) Allison Higgins, a Deputy

Court Clerk, (3) Alisa Scraper, a Deputy Court Clerk, and (4) Jason Adams, a supervisor in the

criminal and traffic division of the Court Clerk’s office. Dkt. 9, at 1. Plaintiff claims all four

defendants violated his First, Fifth, and Fourteenth Amendment rights to access the courts, to equal

protection of the law, and to due process of law. Dkt. 9, at 2. He alleges (1) that Higgins and

Scraper made errors in March and May 2017 when they docketed his application for

postconviction relief, and (2) that Newberry and Adams, in their roles as supervisors, failed to

acknowledge and correct those errors. Dkt. 9, at 2-7. The following facts are drawn from the

amended complaint.

       In March 2017, Plaintiff was incarcerated at the Lawton Correctional Facility (LCF). Dkt.

9, at 3. Under Oklahoma law, an application for postconviction relief must be submitted on Form

13.11 and must be “authenticated” or “verified.” Id. at 2-3 (citing OKLA. STAT. tit. 22, §§ 1080,

1081 and Rule 5.6, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App.

(2019)). Pro se inmates may obtain a blank Form 13.11 from the LCF’s law library. Id. at 2 n.1.

On March 22, 2017, Eden Clark, a notary public employed by the LCF, witnessed Plaintiff sign

six documents: one “Affidavit for Post [C]onviction relief” (Form 13.11), one “Pauperis Affidavit”



       1
           In his amended complaint, Plaintiff asks the Court to consider the 19 attachments he
submitted with his original complaint. Dkt. 9, at 2. This is contrary to a local court rule that
requires an amended complaint “to be retyped or handwritten and filed so that it will be complete
in itself including exhibits, without reference to the [original] pleading.” LCvR 9.2(c). Because
Plaintiff appears pro se, the Court will consider Plaintiff’s original attachments solely for the
purpose of screening his amended complaint. However, should Plaintiff file a second amended
complaint, he must comply with LCvR 9.2(c) by attaching any relevant exhibits to the second
amended complaint.

                                                 3
(Form 13.3), and four affidavits containing Plaintiff’s sworn statements. Dkt. 9, at 3. Plaintiff

“included [these] six documents in a large box container filled with nearly a thousand pages of

other documents comprising the Plaintiff’s Post Conviction Pleadings and prepared the documents

to be submitted to the Tulsa County Court Clerk by mail.” Id. Prison officials submitted Plaintiff’s

box container to the United States Postal Service (USPS) on March 22, 2017, with the required

$20.35 postage affixed, and Plaintiff obtained a postal tracking number. Id.; Dkt. 1, at 29. Records

Plaintiff obtained from the USPS show that the box container was delivered to the Tulsa County

Courthouse on March 24, 2017, at 8:39 a.m. Dkt. 9, at 3; Dkt. 1, at 32-33.

       On March 22, 2017, Plaintiff also submitted a second package to prison officials for

mailing to the Tulsa County Courthouse. Dkt. 9, at 4. The second package was an envelope

containing “a complete unnotarized ‘copy set’ of each original pleading that [was] included in the

Plaintiff’s box container.” Id. In the same envelope, Plaintiff enclosed a letter requesting a file-

stamped copy of each pleading he submitted in the box container. Id. Prison officials submitted

the second package to the USPS on March 22, 2017, with the requisite $6.77 postage affixed. Id.

Plaintiff did not receive a tracking number for the second package and could not obtain information

from the USPS regarding when it was delivered to the courthouse. Id. Based on “[o]ther

documents docketed by the court clerk on 3/28/17, as well as outgoing mail logs from the [LCF],”

Plaintiff believes that the second package was delivered to the Tulsa County Courthouse on the

same day as the box container, March 24, 2017. Id.

       On March 24, 2017, Plaintiff gave two envelopes to prison officials for mailing to the Tulsa

County Courthouse. Dkt. 9, at 5; Dkt. 1, at 52. One envelope contained a personal letter to the

judge; the other envelope contained a written request for a file-stamped copy of Plaintiff’s motion

under seal. Dkt. 9, at 5-6 & n.6; Dkt. 1, at 52.



                                                   4
        On March 28, 2017, in State v. White, Tulsa County Case No. CF-2006-240, Defendant

Allison Higgins docketed (1) Plaintiff’s application for postconviction relief, (2) Plaintiff’s

pauperis affidavit, (3) Plaintiff’s motion under seal, and (4) Plaintiff’s motion for evidentiary

hearing. Dkt. 9, at 4 n.4; see also Dkt. 1, at 47 (copy of state court docket sheet). Plaintiff alleges

Higgins erred in docketing (1) his application for postconviction relief, which was approximately

30 pages, and (2) his motion under seal, which was five pages, because for each pleading Higgins

docketed only one page—the first “cover” page of each pleading. Dkt. 9, at 4-6, 9; Dkt. 1, at 44,

46. After noticing these docketing errors, Plaintiff, through his counselor at the LCF, contacted

the Tulsa County Clerk’s office by phone. Dkt. 1, at 51. Plaintiff spoke with Samantha, a clerk

for Tulsa County District Judge Sharon Holmes. Id. Samantha told Plaintiff that “she had the

box.” Id.

        On May 18, 2017, Defendant Alisa Scraper “finally acknowledged reception of the

Plaintiff’s box container.” Dkt. 9, at 6. Scraper docketed the pleadings from the box container, in

five separate volumes, as “Brief of Petitioner in Support of his Petition for Post-Conviction

Relief.” Dkt. 9, at 6; Dkt. 1, at 44, 47-48. When Plaintiff “saw the pleadings from the box

container online,” Dkt. 1, at 51, he noticed that “several original documents comprising the various

styled pleadings of the Plaintiff’s petition for post conviction relief . . . [were] missing, altered, or

defective,” Dkt. 9, at 6. In addition, Plaintiff observed that Scraper filed, in volume 2 of 5, some

documents that he did not include in the box container—specifically, “two, four-page affidavits

and attached photographs executed by Takisha White-Quitto before Notary Public Cathy Foster

on 4/11/17.” Dkt. 9, at 6-7. According to Plaintiff, Myechia Love hand-delivered the White-

Quitto affidavits and photographs to the Tulsa County Courthouse and gave them to Samantha

sometime in May 2017. Id. at 7; Dkt. 1, at 71. Plaintiff alleges that, sometime after Love delivered



                                                   5
the White-Quitto affidavits, the notary seals on the affidavits were removed. Dkt. 9, at 7. Plaintiff

further alleges that Scraper denied receiving any hand-delivered documents in support of

Plaintiff’s application for postconviction relief. Id.

       In June 2018, Plaintiff wrote a letter to Defendant Don Newberry informing Newberry that

the single page Higgins docketed, on March 28, 2017, as Plaintiff’s application for postconviction

relief “should be considered an inauthentic or unverified application.” Dkt. 9, at 7. Plaintiff

received a response, dated June 14, 2018 and signed by a deputy clerk, stating that “the original

document of the Application for Post-Conviction Relief filed stamped March 28, 2017” was “only

one page long and there are not any holes in it that we would find if it had been stapled to any

other pages,” and that “none of the other document[s] [Plaintiff] filed with [the office] on March

28, 2017 where [sic] 30 pages long.” Dkt. 1, at 46; Dkt. 9, at 7-8. After receiving this letter,

Plaintiff wrote a second letter to Newberry, explaining that he sent a single page of the application

as a “cover page” to be file-stamped and returned to him while he sent his complete, verified

application for filing by including it in the box container. Dkt. 1, at 87-89.2 According to Plaintiff,

“[b]etween 3/24/17, and 5/17/17, [t]hough the Court Clerk had possession of Plaintiff’s [box

container], [t]he Tulsa County Court Clerk refused to offer any information acknowledging

reception of [the box container] or any explanation regarding the filing status of the Plaintiff’s

pleadings other than ‘pending.’” Dkt. 9, at 5-6.

       Sometime before September 14, 2018, Plaintiff presented his concerns about Defendants’

alleged docketing errors to the Oklahoma Court of Criminal Appeals (OCCA). Dkt. 9, at 7. On

September 14, 2018, the OCCA “remanded [the] matter to Tulsa Count[y] District Court Judge



       2
         The second letter is not dated and it is not clear from the record when, or if, Plaintiff
mailed this letter to Newberry.

                                                   6
James Caputo” with directions to address Plaintiff’s “complaints regarding the preparation of the

Post Conviction appeal record in the Plaintiff’s felony case as well as documents included in the

pagination of the certified record which the Plaintiff maintains are altered, missing, and defective.”

Dkt. 9, at 7. Judge Caputo conducted an evidentiary hearing on September 27, 2018, and heard

testimony from Defendant Jason Adams and District Attorney James Dunn. Id. at 8. Plaintiff filed

three motions in state district court on October 10, 2018, seeking relief relating to the alleged

docketing errors. Id. On October 11, 2018, Judge Caputo “entered an order allegedly addressing

the Plaintiff’s concerns regarding the missing, and defective documents in support of [his] petition

for post conviction relief.” Id. Plaintiff alleges Judge Caputo “did not take into account any of

[his] factual evidence or exhibits” before entering the order. Id. Plaintiff subsequently filed

several motions with the OCCA, raising concerns about the adequacy of the state district court’s

order. Id. Plaintiff alleges that the OCCA, like the state district court, failed to adequately consider

his exhibits “before declaring the pagination of the record in the Plaintiff’s criminal matter

complete.” Id.

        Based on these factual allegations, Plaintiff asserts that the Defendants’ actions “whether

by neglect, omission, or mistake violated [his] rights” to due process, to equal protection and to

access the courts and caused him “emotional pain, suffering and distress.” Dkt. 9, at 10-11.

Plaintiff seeks declaratory and injunctive relief,3 compensatory damages in the amount of $500

from “each defendant jointly and severally,” punitive damages in the amount of $1,250,000 from



        3
          Plaintiff specifically seeks a “preliminary and permanent injunction” (1) ordering
defendants “to account for” the alleged constitutional violations and “rectify the errors” made in
filing his application for postconviction relief, (2) declaring “the unverified pleadings filed by
[Higgins] an ‘improper application,’” (3) “remov[ing] any restriction under Oklahoma’s uniform
Post Conviction act [and (4)] granting Plaintiff White another opportunity to petition for post
conviction relief.” Dkt. 9, at 11.

                                                   7
each defendant, and the costs of this action. Dkt. 9, at 11-12. Plaintiff demands a jury trial and

asserts he “ha[s] been and will continue to be irreparably injured by the conduct of the defendants

unless this [C]ourt grants the declaratory and injunctive relief which [Plaintiff] seeks.” Id. at 11.

III.   Discussion

       Plaintiff brings this action under 42 U.S.C. § 1983. Dkt. 9, at 1. To state a facially plausible

§ 1983 claim, a plaintiff must allege facts showing that a person acting under color of state law

deprived the plaintiff of a federally protected right. Schaffer v. Salt Lake City Corp., 814 F.3d

1151, 1155 (10th Cir. 2016). As previously stated, Plaintiff alleges Defendants deprived him of

his rights, under the First, Fifth and Fourteenth Amendments, (1) to access the courts, (2) to equal

protection of the laws and (3) to due process of law by failing to properly docket his application

for postconviction relief. Plaintiff purports to sue each defendant individually and in his or her

and official capacity. Dkt. 9, at 2. For the reasons that follow, the Court finds that the amended

complaint is subject to being dismissed for failure to state a claim upon which relief may be

granted.

       A.       Official-capacity claims

       Plaintiff purports to sue each defendant in his or her official capacity. Dkt. 9, at 2.

“[O]fficial capacity suits generally represent only another way of pleading an action against an

entity of which an officer is an agent.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55

(1978). All four defendants are associated with the Tulsa County Court Clerk’s office. By suing

these defendants in their official capacities, Plaintiff seeks to impose liability against Tulsa County.

Because Tulsa County is a municipality, it is a “person” subject to liability under § 1983. Burke

v. Regalado, 935 F.3d 960, 998 (10th Cir. 2019). But “a local government may not be sued under

§ 1983 for an injury inflicted solely by its employees or agents.” Monell, 436 U.S. at 694.



                                                   8
       Rather, to impose liability against Tulsa County, Plaintiff must plausibly allege (1) that one

or more of the defendants violated his federally protected rights and (2) that Tulsa County acted

with deliberate indifference by maintaining a policy or custom that led to those violations. Burke,

935 F.3d at 998-99; see also Monell, 436 U.S. at 694 (“[I]t is when execution of a government’s

policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be

said to represent official policy, inflicts the injury that the government as an entity is responsible

under § 1983.”).

       Even assuming one or more of the defendants violated one or more of Plaintiff’s federally

protected rights in the manner alleged, there are no facts in the amended complaint suggesting that

Defendants’ acts or omissions resulted from Defendants’ execution of a policy or custom

promulgated or maintained by Tulsa County. Plaintiff does assert that the “Tulsa County Clerk[’s]

office engaged in a pattern of abuse that has resulted in the violation of Plaintiff White’s right to

access the courts, Equal Protection under the law, and due process.” Dkt. 9, at 9. But this assertion

does not identify a Tulsa County policy or custom as the driving force behind the alleged pattern

of abuse. Without facts demonstrating that Tulsa County deliberately promulgated or maintained

a policy or custom that caused Defendants to violate Plaintiff’s federally protected rights, the

amended complaint fails to state any plausible official-capacity claims.

       B.      Individual-capacity claims

       Plaintiff also purports to sue each defendant in his or her individual capacity. Dkt. 9, at 2.

“Individual capacity ‘suits seek to impose personal liability upon a government official for actions

he [or she] takes under color of state law.’” Brown v. Montoya, 662 F.3d 1152, 1163 n.8 (10th

Cir. 2011) (quoting Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Under § 1983, a defendant

“may be subject to personal liability and/or supervisory liability.” Id. at 1163. To impose personal



                                                  9
liability against a defendant, a plaintiff must show that the defendant was personally involved in

the alleged constitutional violation. Brown, 662 F.3d at 1163. To impose supervisory liability

against a defendant, a plaintiff must “show that ‘(1) the defendant promulgated, created,

implemented or possessed responsibility for the continued operation of a policy that (2) caused the

complained of constitutional harm, and (3) acted with the state of mind required to establish the

alleged constitutional deprivation.’” Id. at 1164 (quoting Dodds v. Richardson, 614 F.3d 1185,

1199 (10th Cir. 2010)).

       Highly summarized, Plaintiff claims (1) Higgins violated his right to access the courts, his

right to equal protection and his right to due process by failing to properly docket his application

for postconviction relief, (2) Scraper violated his right to access the courts and to due process, by

omitting some documents from his application for postconviction relief, adding documents he did

not include in his application, and altering the Quitto-White affidavits, and (3) Adams and

Newberry, in their supervisory roles, are liable for Higgins’ and Scraper’s violations of his

constitutional rights because Newberry and Adams were aware of the docketing errors but failed

to correct them. Dkt. 9, at 7-11. Even liberally construed, the amended complaint is subject to

being dismissed for failure to state any plausible individual-capacity claims.

               1.      Right-to-access claim

       It is well established that prisoners have a constitutional right to access the courts. Lewis

v. Casey, 518 U.S. 343, 350 (1996). While the exact source of this right is subject to debate, the

United States Supreme Court has explained that “the very point of recognizing any access claim

is to provide some effective vindication for a separate and distinct right to seek judicial relief for

some wrong.” Christopher v. Harbury, 536 U.S. 403, 414-15 & n.12 (2002). In Christopher, the

Supreme Court suggested that right-of-access claims fall into two categories. Id. at 413. “The



                                                 10
first, termed ‘forward looking claims,’ are cases where official action frustrates a plaintiff’s ability

to bring a suit at the present time.” Jennings v. City of Stillwater, 383 F.3d 1199, 1208 (10th Cir.

2004) (quoting Christopher, 536 U.S. at 413). For example, a plaintiff may claim that prison

officials are denying him access to a prison law library and thereby preventing him from filing a

civil rights action. Id. The second, “termed ‘backwards looking claims,’ arise when plaintiffs

allege that a specific claim ‘cannot be tried (or tried with all the evidence) [because past official

action] caused the loss of or inadequate settlement of a meritorious case.’” Id. (alteration in

original) (quoting Christopher, 536 U.S. at 413-14).

       Plaintiff’s allegations suggest he is asserting a backwards looking claim. To state a

plausible claim, he must (1) “describe the official acts frustrating the litigation,” (2) describe “the

underlying cause of action . . . lost,” and (3) “identify a remedy that may be awarded as recompense

but not otherwise available in some suit that may yet be brought.” Christopher, 536 U.S. at 415.

In addition, he must allege the official acts were intentional, Simkins v. Bruce, 406 F.3d 1239, 1242

(10th Cir. 2005), and resulted in “actual injury,” Lewis, 518 U.S. at 349.

       Accepting Plaintiff’s allegations as true, Plaintiff adequately describes “official acts” that

frustrated his state postconviction proceeding and the underlying claim he allegedly lost. Plaintiff

alleges Higgins’ and Scraper’s errors in docketing his application for postconviction relief, as well

as supporting exhibits, frustrated his “attempt[] to raise an actual innocence claim based on audio

recordings of another man admitting to committing the crimes” for which Plaintiff was convicted.

Dkt. 9, at 9-10. Plaintiff further alleges Higgins’ and Scraper’s “negligence” and “mistake[s]” in

docketing his application for postconviction relief “resulted in an impediment on [his] ability to

adequately raise his actual innocence claim” because (1) the state courts held Plaintiff responsible

for omissions in his application for postconviction relief, (2) the state courts considered the



                                                  11
allegedly altered Quitto-White affidavits “unsworn and inadmissible,” and (3) Oklahoma law now

bars Plaintiff from filing a complete application for postconviction relief, supported by admissible

evidence, to present his actual-innocence claim in any future state postconviction proceeding. Dkt.

9, at 9-11.

        Nonetheless, for two reasons, Plaintiff’s allegations fail to state a plausible right-of-access

claim against any of the four defendants. First, Plaintiff’s own allegations suggest Higgins’ and

Scraper’s actions were negligent, not intentional. See, e.g., Dkt. 9, at 9-11 (characterizing

Defendants’ actions as “mistakes” based on “neglect” and “negligence”). But only intentional

conduct by officials that impedes a plaintiff’s access to the courts violates the constitution. See

Simkins, 406 F.3d at 1242 (noting that “when access to courts is impeded by mere negligence, as

when legal mail is inadvertently lost or misdirected, no constitutional violation occurs”).

        Second, Plaintiff fails to sufficiently allege an “actual injury.” See Lewis, 518 U.S. at 349-

55 (discussing actual-injury requirement for denial-of-access claims). Plaintiff alleges he was

“deemed responsible for the omission of pages from the application an denied an opportunity to

file his actual innocence claim based on the audio recordings in his possession.” Dkt. 9, at 10. But

Plaintiff’s own allegations suggest that Scraper ultimately docketed, albeit as part of a brief in

support of his application, (1) the contents of the box container and (2) affidavits Love delivered

to the Tulsa County Courthouse on his behalf. Dkt. 9, at 6; Dkt. 1, at 44-47. Plaintiff’s exhibits

show that the contents of the container included, among other items, CD’s and mini-cassettes. Dkt.

1, at 44, 47. Plaintiff’s allegations further show that both the state district court and the OCCA

addressed his complaints that certain documents were omitted from his application for

postconviction relief and that the OCCA determined the record provided for his postconviction

appeal was complete before it adjudicated any claims Plaintiff raised in his postconviction appeal.



                                                  12
Dkt. 9, at 7-8.4

        For these reasons, Plaintiff fails to state a plausible right-of-access claim against either

Higgins or Scraper. Because he fails to state a plausible claim against either Higgins or Scraper,

he necessarily fails to state plausible right-of-access claims against either Adams or Newberry

under a theory of supervisory liability. Brown, 662 F.3d at 1164.

                   2.   Equal-protection claim

        The Equal Protection Clause of the Fourteenth Amendment provides that “[n]o state shall

... deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. The Equal Protection Clause “embodies a general rule that states must treat like cases

alike but may treat unlike cases accordingly.” Tonkovich v. Kan. Bd. of Regents, 159 F.3d 504,

532 (10th Cir. 1998) (quoting Vacco v. Quill, 521 U.S. 793, 799 (1997)). To state a plausible

equal-protection claim, a plaintiff must allege that the defendant, acting under color of state law,

intentionally treated the plaintiff differently from others who were similarly situated. Id.

        Though not entirely clear, Plaintiff appears to assert an equal-protection claim against

Higgins, as an individual, and against Adams and Newberry in their roles as Higgins’ supervisors.

Dkt. 9, at 9-10. Plaintiff’s most specific reference to an equal-protection violation consists of the

following statement:



        4
         By asking this Court, in part, to grant injunctive relief in the form of an order “declaring
the unverified pleadings filed by [Higgins] an ‘improper application’” and directing Defendants to
“remove any restriction under Oklahoma’s uniform Post Conviction act [and ] grant[] Plaintiff
White another opportunity to petition for post conviction relief,” Plaintiff essentially asks this
Court to invalidate the OCCA’s decision that the application was properly filed under state law
and its determination that the postconviction appeal was complete. But “[f]ederal courts do not
have jurisdiction ‘over challenges to state-court decisions in particular cases arising out of judicial
proceedings even if those challenges allege the that the state court’s action was unconstitutional.’”
Van Sickle v. Holloway, 791 F.2d 1431, 1436 (10th Cir. 1986).



                                                  13
        Allison Higgins actions denied [him] the right to equal protection in the
        administration of state laws that govern Oklahoma’s uniform post conviction act.
        Oklahoma Statute § 1081 mandates that Defendant Higgins should have
        determined the single page of the Plaintiff’s post conviction application form [was]
        an in-authentic or unverified application.

Dkt. 9, at 9. Nothing in this statement, and nothing in any other portion of the amended complaint,

suggests that Higgins intentionally treated Plaintiff differently than any other state prisoner seeking

state postconviction relief when she docketed one page of his application for postconviction relief

instead of docketing his full, verified application, the latter of which was docketed by Scraper two

months later. Dkt. 9, generally. Thus, without further factual development, Plaintiff fails to state

a plausible equal-protection claim against Higgins. And, without a plausible claim that Higgins

violated his right to equal protection, Plaintiff also fails to state a plausible equal-protection claim

against either Adams or Newberry under a theory of supervisory liability. Brown, 662 F.3d at

1164.

               3.      Due-process claim

        The Due Process Clause of “[t]he Fourteenth Amendment prohibits a state from

‘depriv[ing] any person of life, liberty, or property, without due process of law.’” Seegmiller v.

LaVerkin City, 528 F.3d 762, 766 (10th Cir. 2008) (quoting U.S. Const., amend. XIV, § 1). The

Due Process Clause contains both a procedural and substantive component. Id. “[P]rocedural due

process ensures that a state will not deprive a person of life, liberty or property unless fair

procedures are used in making that decision; substantive due process, on the other hand, guarantees

that the state will not deprive a person of those rights for an arbitrary reason regardless of how fair

the procedures are that are used in making the decision.” Archuleta v. Colo. Dep’t of Institutions,

Div. of Youth Servs., 936 F.2d 483, 490 (10th Cir. 1991). To state a plausible due-process claim,

a plaintiff must therefore allege that the defendant deprived the plaintiff of a protected liberty

interest either (1) without sufficient process or (2) by acting with “deliberate indifference to
                                                  14
plaintiff’s liberty in a manner shocking to the judicial conscience.” Allen v. Clements, 930 F. Supp.

2d 1252, 1264 (D. Colo. 2013).

        Plaintiff alleges Defendants violated his right to due process by failing to properly docket

his application for postconviction relief. Even assuming Plaintiff has a protected liberty interest

in filing an application for postconviction relief in state court, his factual allegations do not support

either a procedural or substantive due-process claim.           As previously discussed, Plaintiff’s

allegations show that, despite Defendants’ actions and omissions, Plaintiff nevertheless (1) filed

an application for postconviction relief in state district court and (2) pursued a postconviction

appeal in the OCCA after the state district court denied his application. Dkt. 9, at 7-8. On these

facts, Plaintiff fails to state a plausible claim that Defendants violated either his procedural or

substantive due process rights by depriving him of a protected liberty interest. Thus, the amended

complaint fails to state a plausible due-process claim against any defendant.

                4.      Conclusion

        Based on the foregoing, Plaintiff fails to state any plausible individual-capacity claims

against any of the named defendants. Thus, the amended complaint is subject to being dismissed

for failure to state a claim upon which relief may be granted.

IV.     Opportunity to amend

        Ordinarily, pro se litigants should be given a reasonable opportunity to “remedy defects

potentially attributable to their ignorance of federal law.” Reynoldson v. Shillinger, 907 F.2d 124,

126 (10th Cir. 1990). Dismissal without leave to amend is appropriate only if amendment would

be futile. Hall, 935 F.2d at 1110. Applying these principles, the Court will afford Plaintiff an

opportunity to file a second amended complaint should he be able to cure the deficiencies identified

in this order. If Plaintiff files a second amended complaint, he must use the court-approved form



                                                   15
for a civil rights complaint. LCvR 9.2(a). The Clerk of Court shall mail to Plaintiff a blank civil

rights complaint (Form PR-01), marked as “Second Amended Complaint” and identified as Case

No. 19-CV-479-TCK-FHM. If Plaintiff files a second amended complaint, he must comply with

LCvR 9.2(c) which provides that any amended pleading “must be retyped or handwritten and filed

so that it will be complete in itself including exhibits, without reference to the [previously-filed

complaint].” Should Plaintiff fail to file a second amended complaint by the deadline stated in this

order, or should Plaintiff file a second amended complaint that fails to state a claim upon which

relief may be granted, the Court may dismiss this action without prejudice and without further

notice.

V.        Marshal service forms

          Lastly, the record reflects that Plaintiff previously submitted a summons and a USM-285

Marshal service form for each defendant named in the amended complaint. However, the USM-

285 Marshal service forms Plaintiff submitted were blank. The Clerk of Court shall therefore mail

to Plaintiff the four (4) blank USM-285 Marshal service forms he submitted with his summonses.

Plaintiff shall complete the USM-285 Marshal service forms, according to the instructions on the

forms, and promptly return the forms to the Clerk of Court. Should Plaintiff file a second amended

complaint naming any new defendants, he may request additional blank summonses and USM-

285 Marshal service forms from the Clerk of Court.

          ACCORDINGLY, IT IS HEREBY ORDERED that:

     1. Plaintiff’s amended complaint (Dkt. 9) is subject to being dismissed for failure to state a

          claim upon which relief may be granted.

     2. Within thirty (30) days from the entry of this order, or on or before January 21, 2020,

          Plaintiff shall file a second amended complaint on the court-approved form.



                                                 16
3. The Clerk of Court shall mail to Plaintiff a blank civil rights complaint (form PR-01),

   marked as “Second Amended Complaint” and identified as Case No. 19-CV-479-TCK-

   FHM.

4. The Clerk of Court shall mail to Plaintiff the four (4) blank USM-285 Marshal service

   forms Plaintiff submitted with his summonses.

5. Plaintiff shall complete the USM-285 Marshal service forms and promptly return them to

   the Clerk of Court.

6. Should Plaintiff fail to file a second amended complaint by the deadline stated in this order,

   or should Plaintiff file a second amended complaint that fails to state a claim upon which

   relief may be granted, the Court may dismiss this action without prejudice and without

   further notice.

   DATED this 20th day of December 2019.




                                             17
